Tom, J.
(dissenting). I respectfully dissent and vote to affirm the order of the IAS Court.
This action arises out of certain business loans made by plaintiff to Michael Goldberg, which loans were allegedly induced and guaranteed by defendant.
General Obligations Law § 5-701 (a) (2) (the Statute of Frauds) states: "Every agreement, promise or undertaking is void, unless it or some note or memorandum thereof be in writing, and subscribed by the party to be charged therewith, or by his lawful agent, if such agreement, promise or undertaking * * * [i]s a special promise to answer for the debt, default or miscarriage of another person”.
The Statute of Frauds’ purpose is "to avoid fraud by preventing the enforcement of contracts that were never in fact made. Generally the statute is satisfied by some note or memorandum signed by the party to be charged that is adequate to establish an agreement when considered in light of the admitted facts and surrounding circumstances” (Fox Co. v Kaufman Org., 74 NY2d 136, 140).
In a matter such as the one before us where a party promises to answer for the debt of another, the promise, if it is to be enforceable, "must either be evidenced by writing or plaintiff must prove it is supported by a new consideration” (Martin Roofing v Goldstein, 60 NY2d 262, 265, cert denied 466 US 905 [emphasis added]; see also, White v Rintoul, 108 NY 222).
It is also well settled that the agreement may be furnished by piecing together related writings (Fox Co. v Kaufman Org., supra, at 139; Crabtree v Elizabeth Arden Sales Corp., 305 NY 48). In order to be considered a sufficient memorandum within the parameters of the Statute of Frauds, the writings must designate, with reasonable certainty, the parties involved, the *381subject matter of the agreement, and all of the essential or material terms of the contract (Allied Sheet Metal Works v Kerby Saunders, Inc., 206 AD2d 166, 168; Generas v Hotel des Artistes, 117 AD2d 563, 566).
In the matter at bar, the following memoranda are submitted as evidence of the agreement:
"I owe Louis DeRosis $75000
"Bernard Kaufman [signed]
"7/28/93”.
"As of 7/28/93, my obligation to pay Louis DeRosis for his prior investment in Schact Fish Co. is $75000
"I owe Louis DeRosis 75000
"Bernard Kaufman [signed]”.
"I owe Lewis DeRosis $150000 and $25000 for a total of $175000
"Bernard Kaufman [signed]
"6/6/89.
"Returnable and payable by July 1, 1989”.
A fourth writing is in the form of a Promissory Note, dated January 14, 1989, indicating a debt of $25,000 owed to plaintiff by Mike Goldberg, who signed above the corporate name Seafood Acquisition Group. Defendant witnessed the signing of the Note, the payment of which was due on June 15, 1989, or at approximately the same time that defendant signed the first of his memoranda which indicated that he had assumed a $25,000 debt to plaintiff.
There is no dispute that defendant Bernard Kaufman’s signature is affixed to all three writings, which specify the party charged with the obligation (defendant), the amount of the obligation (first $175,000 in June 1989 and, later, presumably after some payments, $75,000 in 1993), the date the promise was made (July 28, 1993) and the underlying obligation (investment in Schact Fish Co.) which was guaranteed. Since the foregoing represent all of the material terms of the contract, the Statute of Frauds is satisfied.
Defendant’s arguments to the contrary are meritless. While defendant avers that the memoranda "made no mention of any guarantee of any third party’s obligation,” one of the July 1993 notes specifically states that defendant’s obligation to pay *382plaintiff arises from plaintiff’s "prior investment in Schact Fish Co.”
Similarly unfounded is defendant’s contention that the obligor of the loan, Goldberg, is not mentioned or identified. As is clear from one of the writings, Goldberg’s company is identified (Schact Fish Co.) as being the recipient of the loan. In addition, the fact that the later, 1993 memoranda indicate that defendant owed plaintiff $75,000, whereas one earlier memorandum indicates a much larger amount, is irrelevant as other, earlier obligations may have been satisfied.
Lastly, and despite defendant’s protestations to the contrary, the memoranda do not run afoul of the Statute of Frauds because they do not indicate consideration running to the defendant because, as stated above, "[w]hen a party promises to answer for the debt of another * * * the promise, if it is to be enforceable under the statute, must either be evidenced by writing or plaintiff must prove it is supported by a new consideration moving to the promisor” (Martin Roofing v Goldstein, supra, at 265 [emphasis added]).
Accordingly, since the promise is evidenced in writing, and since reasonable certainty, and not absolute certainty, is required to satisfy the Statute of Frauds in order to avoid the cancellation of an otherwise viable contract (see, O’Brien v West, 199 AD2d 369; Marder’s Nurseries v Hopping, 171 AD2d 63, lv denied 79 NY2d 757), I vote to affirm the IAS Court.
Sullivan, J. P., and Ross, JJ., concur with Wallach, J.; Kupferman and Tom, JJ., dissent in a separate opinion by Tom, J.
Order, Supreme Court, New York County, entered on or about July 7, 1995, reversed, to the extent appealed from, on the law, the cross motion denied, the judgment in favor of plaintiff vacated, and defendant’s motion for summary judgment dismissing the complaint granted, without costs and disbursements.